Parcel Id Number:   

070915304011




                                                                                                                                     




After Recording Return to:

Andrew A. Kling

SCHIFF HARDIN & WAITE

6600 Sears Towner

233 South Wacker Drive

Chicago, Illinois 60606

AMENDED AND RESTATED LEASEHOLD MORTGAGE

WITH ASSIGNMENT OF RENTS




Dated as of October 27, 2005

FROM




MGE Power West Campus, LLC, as Mortgagor

TO

J.P. Morgan Trust Company, National Association,

not in its individual capacity, except as expressly stated herein,

but solely as Indenture Trustee
















 




AMENDED AND RESTATED LEASEHOLD MORTGAGE
WITH ASSIGNMENT OF RENTS

This AMENDED AND RESTATED LEASEHOLD MORTGAGE WITH ASSIGNMENT OF RENTS (this
“Mortgage”) dated as of October 27, 2005 from MGE POWER WEST CAMPUS, LLC, a
Wisconsin limited liability company, with its principal place of business and
mailing address at 133 South Blair Street, Madison, Wisconsin 53703 (hereinafter
referred to as “Lessor”), as mortgagor, to J.P. Morgan Trust Company, National
Association (f/k/a Bank One Trust Company, N.A.), as Indenture Trustee (as
defined in the below defined Note Purchase Agreement), with its mailing address
on the date hereof at 227 West Monroe, Floor 26, Chicago, Illinois 60606
(hereinafter referred to as “Indenture Trustee”; Indenture Trustee, acting as
such indenture trustee and any successor to Indenture Trustee in such capacity
being hereinafter referred to as “Mortgagee”).  For all purposes hereof, the
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in Schedule B to the Note Agreement; and the rules of
interpretation set forth in Schedule B to the Note Agreement shall apply to this
Mortgage.

WITNESSETH:

A.

Pursuant to that certain Ground Lease dated as of July 1, 2002 (as amended,
supplemented or otherwise modified from time to time, the “Ground Lease”) by and
between the Board of Regents of the University of Wisconsin System, as ground
lessor (in such capacity, collectively referred to as the “Ground Lessor”), and
MGE  Power LLC as ground lessee (which Ground Lease was assigned by MGE Power
LLC to Lessor pursuant to an assignment dated September 16, 2003), a memorandum
of which Ground Lease was recorded on September 30, 2003 (preceding the
recording of the Original Mortgage (as defined below)) in the real property
records of Dane County, Wisconsin, Ground Lessor leased to Lessor the real
property described in Exhibit A attached hereto.

B.

Subject to the terms and conditions of the Note Purchase Agreement, dated as of
September 30, 2003 (as such agreement is hereafter amended, modified or
otherwise supplemented from time to time, the “Note Agreement”), by and between
Lessor and each purchaser listed on Schedule A attached thereto (the
“Purchasers”), the Purchasers agreed to purchase and the Lessor agreed to sell
its 5.68% Senior Secured Notes, Series A, due September 25, 2033 (the “Series A
Notes”), in an aggregate principal amount equal to U.S. $30,000,000 for the
purpose of refinancing indebtedness incurred to finance the construction of the
WCCF.

C.

In connection with the issuance of the Series A Notes and to secure (among other
things) repayment thereof, the Issuer entered into the Leasehold Mortgage with
Assignment of Rents, dated as of September 30, 2003, in favor of the Mortgagee
(the “Original Mortgage”).

D.

Subject to the terms and conditions of the Supplement to Note Purchase
Agreement, dated as of October 27, 2005, by and among the Lessor and the
Purchasers and the Supplement to Trust Indenture, dated as of October 27, 2005,
by and between the Lessor and the Mortgagee, the Purchasers have agreed to
purchase and the Lessor has agreed to sell its 5.19% Senior Secured Notes,
Series B, due September 25, 2033 (the “Series B Notes”), in an aggregate
principal amount equal to U.S. $20,000,000 (the Series B Notes together with the
Series A Notes





Mortgage




and each Series of Additional Notes which may from time to time be issued
pursuant to the provisions of the Note Agreement and, in each case, any and all
promissory notes issued in substitution or exchange therefor, collectively
referred to as the “Notes”).

E.

The parties hereto desire to amend and restate hereby the Original Mortgage.

F.

The Notes are entitled to the benefits of that certain Trust Indenture dated as
of September 30, 2003 (as amended, supplemented or otherwise modified from time
to time, the “Trust Indenture”) between the Lessor and the Indenture Trustee.

G.

Each Note shall be dated the date of issue thereof, shall bear interest on the
unpaid principal amount thereof at the rate specified therefor in such Note,
will bear interest on any overdue principal thereof  and on any overdue premium
and (to the extent permitted by law) any overdue installment of interest
thereon, in any such case from and including the due date thereof to but not
including the date of payment thereof, at the rate specified therefor in such
Note and will mature pursuant to the terms thereof and of the Trust Indenture.

H.

The Notes and all principal thereof, premium, if any, and interest thereon from
time to time accrued thereon, together with unpaid balances of advances made in
respect of the Mortgaged Property for the payment of taxes, assessments,
insurance premiums or other costs incurred for the protection of the Mortgaged
Property or the exercise of the rights and remedies hereunder and all additional
amounts and other sums at any time due and owing from, and required to be paid
by the Lessor under the terms of the Notes, the Note Agreement, the Trust
Indenture, this Mortgage and the other Financing Documents and the observance
and performance of all covenants and agreements of Lessor contained herein or in
the Note Agreement, Trust Indenture or in any other instrument or document at
any time evidencing or securing any of the foregoing or setting forth terms and
conditions applicable thereto, and all Secured Obligations, are hereinafter
sometimes referred to as the “Indebtedness Hereby Secured”.

NOW, THEREFORE, the Lessor, in consideration of the premises, the purchase and
acceptance of the Notes by the Purchaser and other good and valuable
consideration, receipt and sufficiency whereof is hereby acknowledged by the
Lessor, and in order to secure the payment of the principal of, premium, if any,
and interest on the Notes according to their tenor and effect, and to secure the
payment of all other Indebtedness Hereby Secured and the performance and
observance of all the covenants, agreements and conditions of the Lessor
contained in the Notes, this Mortgage, the Trust Indenture and the other
Financing Documents, Lessor does hereby grant, bargain, sell, convey, mortgage,
warrant, assign, transfer, set over and pledge unto Mortgagee, its successors
and assigns, and grant to Mortgagee, its successors and assigns, a continuing
security interest in, all and singular the properties, rights, interests and
privileges described in Granting Clauses I, II, III, IV, V and VI below, all of
the same being collectively referred to herein as the “Mortgaged Property” or
sometimes as the “Property”:

GRANTING CLAUSE I

All of Lessor’s leasehold right, title and interest under the Ground Lease in
and to that certain real estate lying and being in the County of Dane in State
of Wisconsin (the “State”)





Mortgage




more particularly described in Exhibit A attached hereto and made a part hereof,
but excluding any and all of Lessor’s interest in and to all fixtures and
improvements located on the land subject to the Ground Lease.

GRANTING CLAUSE II

All right, title and interest of Lessor now owned or hereafter acquired in and
to all and singular the estates, tenements, hereditaments, privileges,
easements, licenses, franchises and appurtenances belonging or in any wise
appertaining to the property described in the preceding Granting Clause I (but
excluding any and all of Lessor’s interest in and to all fixtures and
improvements located on the land subject to the Ground Lease) and the
reversions, rents, issues, revenues and profits thereof, including all interest
of Lessor in all rents, issues and profits of the aforementioned property and
all rents, issues, profits, revenues, royalties, bonuses, rights and benefits
due, payable or accruing (including all deposits of money as advanced rent or
for security) under any and all leases or subleases and renewals thereof, or
under any contracts or options for the sale or lease of all or any part of, said
property (including during any period allowed by law for the redemption of said
property after any foreclosure or other sale), together with the right, but not
the obligation, to collect, receive and receipt for all such rents and other
sums and apply them to the Indebtedness Hereby Secured and to demand, sue for
and recover the same when due or payable; provided that the assignments made
hereby shall not impair or diminish the obligations of Lessor under the
provisions of such leases or other agreements nor shall such obligations be
imposed upon Mortgagee.

GRANTING CLAUSE III

All judgments, awards of damages, settlements and other compensation heretofore
or hereafter made resulting from condemnation proceedings or the taking of the
property described in Granting Clause I or any part thereof or any easement or
other appurtenance thereto under the power of eminent domain, or any similar
power or right (including any award from the United States Government at any
time after the allowance of the claim therefor, the ascertainment of the amount
thereof and the issuance of the warrant for the payment thereof), whether
permanent or temporary, or for any damage (whether caused by such taking or
otherwise) to said property or any part thereof or the improvements thereon or
any part thereof, or to any rights appurtenant thereto, including severance and
consequential damage, and any award for change of grade of streets
(collectively, “Condemnation Awards”).

GRANTING CLAUSE IV

All property and rights, if any, which are by the express provisions of this
Mortgage required to be subjected to the lien hereof and any additional property
and rights that may from time to time hereafter, by installation or writing of
any kind, be subjected to the lien hereof by Lessor or by anyone in Lessor’s
behalf.

GRANTING CLAUSE V

All rights in and to common areas and access roads on adjacent properties
heretofore or hereafter granted to Lessor and any after-acquired title or
reversion in and to the beds of any





Mortgage




ways, roads, streets, avenues and alleys adjoining the property described in
Granting Clause I or any part thereof.

GRANTING CLAUSE VI

All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquidated claims, including, without limitation,
all proceeds of insurance.

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, and the properties,
rights and privileges hereby granted, bargained, sold, conveyed, mortgaged,
pledged and assigned, and in which a security interest is granted, or intended
so to be, unto Mortgagee, its successors and assigns, forever; provided,
however, that this Mortgage is upon the express condition that if the principal
of and interest and Make-Whole Amount, if any, on the Notes and all sums from
time to time advanced thereon shall be paid in full and all other Indebtedness
Hereby Secured shall be fully paid and performed, then this Mortgage and the
estate and rights hereby granted shall cease, determine and be void and this
Mortgage shall be released by Mortgagee promptly following the written request
and at the expense of Lessor, otherwise to remain in full force and effect.

Lessor hereby covenants and agrees with Mortgagee as follows:

1.

Payment of the Indebtedness.  The Indebtedness Hereby Secured will be promptly
paid as and when the same becomes due in accordance with the terms of the Note
Agreement, the Notes, the Trust Indenture and this Mortgage, as applicable.

2.

Further Assurances.  The Lessor will execute and deliver such further
instruments and do such further acts as may be necessary or proper to carry out
more effectively the purpose of this Mortgage and, without limiting the
foregoing, to make subject to the lien hereof any property agreed to be
subjected hereto or covered by the Granting Clauses hereof or intended so to be.

3.

Authority.  Lessor covenants and warrants that it has full power and authority
to convey, transfer and mortgage the Mortgaged Property to Mortgagee for the
uses and purposes set forth in this Mortgage.

4.

Possession.  Provided no Event of Default has occurred hereunder, Lessor shall
be suffered and permitted to remain in full possession, enjoyment and control of
the Mortgaged Property, subject always to the observance and performance of the
terms of this Mortgage.

5.

Recordation and Payment of Taxes and Expenses Incident Thereto.  The Lessor will
cause this Mortgage, all mortgages supplemental hereto and any financing
statement or other notice required by Mortgagee at all times to be kept,
recorded and filed (at Lessee’s expense) in such manner and in such places as
may be required by law for the recording and filing or for the rerecording and
refiling of a mortgage, assignment or other lien or charge upon the Mortgaged
Property, or any part thereof, in order fully to preserve and protect the rights
of Mortgagee hereunder and, without limiting the foregoing, Lessor will pay or
reimburse Mortgagee for the payment of any and all taxes, fees or other charges
incurred in connection with any such





Mortgage




recordation or rerecordation, including any documentary stamp tax or tax imposed
upon the privilege of having this Mortgage or any instrument issued pursuant
hereto recorded.

6.

Right of Mortgagee or any Lender to Perform Lessor’s Covenants, Etc.  If Lessor
shall fail to make any payment or perform any act required to be made or
performed hereunder, Mortgagee or any Holder, without waiving or releasing any
obligation or default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Lessor, and may enter upon the Mortgaged Property or any part thereof
for such purpose and take all such action thereon as, in the reasonable opinion
of Mortgagee or such Holder, may be necessary or appropriate therefor.  All sums
so paid by Mortgagee or any Holder and all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) so incurred,
together with interest thereon from the date of payment or incurrence at the
Overdue Rate (as defined in Section 15 below), shall constitute so much
additional Indebtedness Hereby Secured and shall be paid by Lessor on demand to
the party who made such payment for its account.  Mortgagee or any Holder in
making any payment authorized under this Section relating to taxes or
assessments may do so according to any bill, statement or estimate procured from
the appropriate public office and reasonably believed by it to be valid, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien or title or claim
thereof.  Mortgagee or any Holder, in performing any act hereunder, shall be the
sole judge of whether Lessor is required to perform same under the terms of this
Mortgage.

7.

After-Acquired Property.  Any and all property hereafter acquired which is of
the kind or nature herein provided, under the Granting Clauses to be and become
subject to the lien hereof, shall ipso facto, and without any further
conveyance, assignment or act on the part of Lessor, become and be subject to
the lien of this Mortgage as fully and completely as though specifically
described herein; but nevertheless Lessor shall from time to time, if requested
by Mortgagee, execute and deliver any and all such further assurances,
conveyances and assignments as Mortgagee may reasonably require for the purpose
of expressly and specifically subjecting to the lien of this Mortgage all such
property.

8.

Subrogation.  Lessor acknowledges and agrees that Mortgagee shall be subrogated
to any lien discharged out of the proceeds of any Notes or out of any advance by
Mortgagee hereunder, irrespective of whether or not any such lien may have been
released of record.

9.

Events of Default.  The occurrence of any “Indenture Event of Default” under the
Trust Indenture shall constitute an “Event of Default” hereunder.

10.

Remedies.  When any Event of Default has occurred (regardless of the pendency of
any bankruptcy or other similar proceeding which has or might have the effect of
preventing Mortgagee from exercising any of its rights or remedies under this
Mortgage, the Ground Lease, the Notes, the Trust Indenture or any of the other
Credit Documents or of the adequacy of the security for the Indebtedness Hereby
Secured) and in addition to such other rights as may be available under any
other Financing Document or applicable law, but subject at all times to any
mandatory legal requirements:





Mortgage




(a)

Acceleration.  Mortgagee may declare all unpaid Indebtedness Hereby Secured,
including any interest then accrued thereon, to be forthwith due and payable, as
and to the extent permitted under the terms of the Trust Indenture.

(b)

Uniform Commercial Code.  Mortgagee shall, with respect to any part of the
Mortgaged Premises constituting property of the type in respect of which
realization on a lien or security interest granted therein is governed by the
Uniform Commercial Code, if any, have all the rights, options and remedies of a
secured party under the Uniform Commercial Code of the State, including without
limitation, the right to the possession of any such property, or any part
thereof, and the right to enter without legal process any premises where any
such property may be found.  Any requirement of said Uniform Commercial Code for
reasonable notification shall be met by mailing written notice to Lessor at its
address above set forth at least l0 days prior to the sale or other event for
which such notice is required.  The costs and expenses of retaking, selling, and
otherwise disposing of said property, including attorneys’ fees and legal
expenses incurred in connection therewith, shall constitute so much additional
indebtedness hereby secured and shall be payable upon demand with interest at
the Overdue Rate.

(c)

Foreclosure.  Mortgagee may proceed to protect and enforce the rights of
Mortgagee hereunder (i) by any action at law, suit in equity or other
appropriate proceedings, whether for the specific performance of any agreement
contained herein, or for an injunction against the violation of any of the terms
hereof, or in aid of the exercise of any power granted hereby or by law, or
(ii) by the foreclosure of this Mortgage (and Mortgagee may, but need not, elect
to foreclose without a deficiency in the manner provided in Wis. Stat. Section
846.103 (as amended)); or for the enforcement of any other proper, legal or
equitable remedy available under Applicable Law (including, without limitation,
any rights, remedies or privileges of a lessor under a lease).

(d)

Appointment of Receiver.  Mortgagee shall, as a matter of right, without notice
and without giving or posting bond to Lessor or anyone claiming by, under or
through it, and without regard to the solvency or insolvency of Lessor or the
then value of the Mortgaged Property, be entitled to have a receiver appointed
of all of the Mortgaged Property and the rents, issues and profits thereof, with
such power as the court making such appointment shall confer, and Lessor hereby
consents to the appointment of such receiver and shall not oppose any such
appointment.  Any such receiver may, to the extent permitted under applicable
law, without notice, enter upon and take possession of the Mortgaged Property by
force, summary proceedings, ejectment or otherwise, and may remove Lessor
therefrom, and may hold, operate and manage the same and receive all earnings,
income, rents, issues and proceeds accruing with respect thereto or any part
thereof, whether during the pendency of any foreclosure or until any right of
redemption shall expire or otherwise.

(e)

Taking Possession, Collecting Rents, Etc.  Mortgagee or its agent may enter and
take possession of the Mortgaged Property and take any action which, in
Mortgagee’s judgment, is necessary or proper to conserve the value of the
Mortgaged Property.  Mortgagee or its agent shall be entitled to collect and
receive all earnings, revenues, rents, issues and profits of the Mortgaged
Property or any part thereof (and for





Mortgage




such purpose Lessor does hereby irrevocably constitute and appoint Mortgagee its
true and lawful attorney-in-fact for it and in its name, place and stead to
receive, collect and receipt for all of the foregoing, Lessor irrevocably
acknowledging that any payment made to Mortgagee hereunder shall be a good
receipt and acquittance against Lessor to the extent so made) and to apply same
to the reduction of the Indebtedness Hereby Secured.  The right to enter and
take possession of the Mortgaged Property and conserve the same, and to collect
the rents, issues and profits thereof, shall be in addition to all other rights
or remedies of Mortgagee hereunder or afforded by law, and may be exercised
concurrently therewith or independently thereof.  The expenses (including any
receiver’s fees, counsels’ fees, costs and agent’s compensation) incurred
pursuant to the powers herein contained shall be so much additional Indebtedness
Hereby Secured which Lessor promises to pay upon demand together with interest
at the Overdue Rate.  Mortgagee shall not be liable to account to Lessor for any
action taken pursuant hereto other than to account for any rents actually
received by Mortgagee.  Without taking possession of the Mortgaged Property,
Mortgagee may, in the event the Mortgaged Property becomes vacant or is
abandoned, take such steps as it deems appropriate to protect and secure the
Mortgaged Property (including hiring watchmen therefor) and all costs incurred
in so doing shall constitute so much additional Indebtedness Hereby Secured
payable upon demand with interest thereon at the Overdue Rate.  

11.

Waiver of Right to Redeem From Sale - Waiver of Appraisement, Valuation, Etc.
 To the extent permitted by applicable law, Lessor shall not and will not apply
for or avail itself of any appraisement, valuation, stay, extension or exemption
laws, or any so-called “Moratorium Laws”, now existing or hereafter enacted in
order to prevent or hinder the enforcement or foreclosure of this Mortgage, but
hereby waives the benefit of such laws.  To the extent permitted by applicable
law, Lessor for itself and all who may claim through or under it waives any and
all right to have the property and estates comprising the Mortgaged Property
marshalled upon any foreclosure of the lien hereof and agrees that any court
having jurisdiction to foreclose such lien may order the Mortgaged Property sold
as an entirety.  In the event of any sale made under or by virtue of this
Mortgage, the whole of the Mortgaged Property may be sold in one parcel as an
entirety or, subject to the terms of the Ground Lease, in separate lots or
parcels at the same or different times, all as the Mortgagee may determine.
 Mortgagee shall have the right to become the purchaser at any sale made under
or by virtue of this Mortgage and Mortgagee so purchasing at any such sale shall
have the right to be credited upon the amount of the bid made therefor by
Mortgagee with the amount payable to Mortgagee out of the net proceeds of such
sale.  In the event of any such sale, the outstanding indebtedness under the
Notes and the other Indebtedness Hereby Secured, if not previously due, shall be
and become immediately due and payable without demand or notice of any kind.
 Lessor hereby waives any and all rights of redemption prior to or from sale
under any order or decree of foreclosure pursuant to rights herein granted, on
behalf of Lessor, and each and every person acquiring any interest in, or title
to the Mortgaged Property described herein subsequent to the date of this
Mortgage, and on behalf of all other persons to the extent permitted by
applicable law.  

This Mortgage may be foreclosed by Mortgagee, at Mortgagee’s option, pursuant to
the provisions of Section 846.103(2) of the Wisconsin Statutes (as amended) and
Lessor agrees that Mortgagee, at Mortgagee’s option, may elect to shorten the
redemption period set forth in said Wis. Stat. Section 846.103(2) (as amended).





Mortgage




12.

Costs and Expenses of Foreclosure.  In any suit to foreclose the lien hereof
there shall be allowed and included as additional indebtedness in the decree for
sale all expenditures and expenses which may be paid or incurred by or on behalf
of Mortgagee for attorneys’ fees, appraisers’ fees, environmental auditors’
fees, outlays for documentary and expert evidence, stenographic charges,
publication costs and costs (which may be estimated as the items to be expended
after the entry of the decree) of procuring all such abstracts of title, title
searches and examination, guarantee policies and similar data and assurances
with respect to title as Mortgagee may deem to be reasonably necessary either to
prosecute any foreclosure action or to evidence to the bidder at any sale
pursuant thereto the true condition of the title to or the value of the
Mortgaged Property, all of which expenditures shall become so much additional
Indebtedness Hereby Secured which Lessor agrees to pay and all of such shall be
immediately due and payable with interest thereon from the date of expenditure
until paid at the Overdue Rate.

13.

Application of Proceeds.  The proceeds of any foreclosure or other sale of the
Mortgaged Property or of any other sale of property pursuant to this Mortgage
shall be distributed as provided in the Trust Indenture.

14.

Mortgagee’s and Lenders’ Remedies Cumulative - No Waiver.  No remedy or right of
Mortgagee or any Holder shall be exclusive of but shall be cumulative and in
addition to every other remedy or right now or hereafter existing at law or in
equity or by statute or otherwise.  No delay in the exercise or omission to
exercise any remedy or right accruing on any default shall impair any such
remedy or right or be construed to be a waiver of any such default or
acquiescence therein, nor shall it affect any subsequent default of the same or
a different nature.  Every such remedy or right may be exercised concurrently or
independently, and when and as often as may be deemed expedient by Mortgagee.

15.

Mortgagee Party to Suits.  If Mortgagee shall be made a party to or shall
intervene in any action or proceeding affecting the Mortgaged Property or the
title thereto or the interest of Mortgagee under this Mortgage (including
probate and bankruptcy proceedings), or if  Mortgagee employs an attorney to
collect any or all of the Indebtedness Hereby Secured or to enforce any of the
terms hereof or realize hereupon or to protect the lien hereof, or if Mortgagee
shall incur any costs or expenses in preparation for the commencement of any or
sale foreclosure or sale proceedings (without duplication of the costs and
expenses payable pursuant to Section 14) or for the defense of any threatened
suit or proceeding which might affect the Mortgaged Property or the security
hereof, whether or not any such foreclosure or other suit or proceeding shall be
actually commenced, then in any such case, Lessor agrees to pay to Mortgagee,
within five (5) Business Days after demand, all reasonable costs, charges,
expenses and attorney’s fees incurred by Mortgagee in any such case, and the
same shall constitute so much additional Indebtedness Hereby Secured payable
upon demand with interest at a rate per annum (the “Overdue Rate”) equal to the
weighted average of (X) the Default Rate then applicable to the Series A Notes
and (Y) the Default Rate then applicable to the Series B Notes.

16.

Modifications Not to Affect Lien.  Mortgagee, pursuant to the terms of the Trust
Indenture, without notice to anyone, and without regard to the consideration, if
any, paid therefor, or the presence of other liens on the Mortgaged Property,
may in their discretion release any part of the Mortgaged Property or any person
liable for any of the Indebtedness Hereby





Mortgage




Secured, may extend the time of payment of any of the Indebtedness Hereby
Secured and may grant waivers or other indulgences with respect hereto and
thereto, and may agree with Lessor to modifications to the terms and conditions
contained herein or otherwise applicable to any of the Indebtedness Hereby
Secured (including modifications in the rates of interest applicable thereto),
without in any way affecting or impairing the liability of any party liable upon
any of the Indebtedness Hereby Secured or the priority of the lien of this
Mortgage upon all of the Mortgaged Property not expressly released, and any
party acquiring any direct or indirect interest in the Mortgaged Property shall
take same subject to all of the provisions hereof.

17.

Notices.  All communications provided for herein shall be in writing and shall
be deemed to have been given when delivered in accordance with the terms and
provisions of the Trust Indenture.

18.

Liens Absolute, Etc.  The Lessor acknowledges and agrees that the liens and
security interests hereby created are absolute and unconditional and shall not
in any manner be affected or impaired by any acts or omissions whatsoever of the
Mortgagee or any other holders of any of the Indebtedness Hereby Secured, and
without limiting the generality of the foregoing, the lien and security hereof
shall not be impaired by any acceptance by Mortgagee or any other holder of any
of the Indebtedness Hereby Secured of any other security for or guarantees upon
any of the Indebtedness Hereby Secured or by any failure, neglect or omission on
the part of Mortgagee or any other holder of any of the Indebtedness Hereby
Secured to realize upon to protect any of the Indebtedness Hereby Secured or any
collateral security therefor.  The lien and security hereof shall not in any
manner be impaired or affected by any sale, pledge, surrender, compromise,
settlement, release, renewal, extension, indulgence, alteration, substitution,
exchange, change in, modification or disposition of any of the Indebtedness
Hereby Secured, or of any collateral security therefor, or of any guaranty
thereof, or of any note agreement or loan agreement executed in connection
therewith.  In order to realize hereon and to exercise the rights granted
Mortgagee hereby and under applicable law, there shall be no obligation on the
part of Mortgagee or any other holder of any of the Indebtedness Hereby Secured
at any time to first resort for payment to the obligor on any note evidencing
any of the Indebtedness Hereby Secured or to any guaranty of any of the
Indebtedness Hereby Secured or any part thereof or to resort to any other
collateral security, property, liens or any other rights or remedies whatsoever,
and Mortgagee shall have the right to enforce this instrument irrespective of
whether or not other proceedings or steps are pending seeking resort to or
realization upon or from any of the foregoing.

19.

Direct and Primary Security - No Subrogation.  The lien and security herein
created and provided for stands as direct and primary security for the
obligations owing under the Notes as well as for any of the other Indebtedness
Hereby Secured.  No application of any sums received by Mortgagee in respect of
the Mortgaged Property or any disposition thereof to the reduction of the
Indebtedness Hereby Secured or any part thereof shall in any manner entitle
Lessor to any right, title or interest in or to the Indebtedness Hereby Secured
or any collateral security therefor, whether by subrogation or otherwise, unless
and until all Indebtedness Hereby Secured has been fully paid and satisfied.

20.

Governing Law.  The creation and the perfection of the lien or security interest
in the Mortgaged Property, and the rights and remedies of Mortgagee with respect
to the Mortgaged





Mortgage




Property, as provided herein and by the laws of the State of Wisconsin, shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin without regard to principles of conflicts of law.  Otherwise, the Note
Agreement, the Notes, the Trust Indenture and all other obligations of Lessor
shall be governed by and construed in accordance with the internal laws of the
State of New York without regard to principles of conflicts of laws that would
have the effect of applying the laws of any different jurisdiction.

21.

Trustee.  Mortgagee has been appointed as trustee pursuant to the Trust
Indenture.  In acting under or by virtue of this Mortgage, Mortgagee shall be
entitled to all the rights, authority, privileges and immunities provided in
Section 12.15 of the Note Agreement, all of which provisions of said Section
12.15 are incorporated by reference herein with the same force and effect as if
set forth herein.  Mortgagee hereby disclaims any representation or warranty to
any Holder concerning the perfection of the security interest granted hereunder
or the value of the Mortgaged Property.

22.

Partial Invalidity.  All rights, powers and remedies provided herein are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under any applicable law.  If any term of this Mortgage shall be held to
be invalid, illegal or unenforceable, the validity and enforceability of the
other terms of this Mortgage shall in no way be affected thereby.

23.

Successors and Assigns.  Whenever any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all the covenants, promises and agreements in this Mortgage
contained by or on behalf of Lessor, or by or on behalf of Mortgagee, shall bind
and inure to the benefit of the respective successors and assigns of such
parties, whether so expressed or not.

24.

Headings.  The headings in this instrument are for convenience of reference only
and shall not limit or otherwise affect the meaning of any provision hereof.

25.

Changes, Etc.  This instrument and the provisions hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought.

26.

Final Agreement.  This Mortgage, together with the other Financing Documents
represents the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
 There are no unwritten oral agreements among the parties.

[Signature Page Follows]




Mortgage




IN WITNESS WHEREOF, Lessor has caused these presents to be signed the day and
year first above written.

MGE POWER WEST CAMPUS, LLC, as Lessor




/s/ Jeffrey C. Newman

Manager

MGE POWER WEST CAMPUS, LLC, as Lessor




/s/ Gary J. Wolter

Manager










 




ACKNOWLEDGMENT

STATE OF WISCONSIN

)

)  SS

COUNTY OF DANE

)

This instrument was acknowledged before me on this the ____ day of _______,
2005, by______________________, the __________________ of MGE POWER WEST CAMPUS,
LLC, to me personally known, who being duly sworn, that said instrument was
signed and sealed on _____, 2005, and he acknowledged that the execution of the
foregoing instrument was a free act and deed of said corporation.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

(SEAL)

_______________________________________

Notary Public, State of

My Commission expires:













EXHIBIT A

LEGAL DESCRIPTION

All of Lessor’s right, title and interest in and to the following described
land:

A parcel of land located in the SW ¼ of the SW ¼ of Section 15, the SE ¼ of the
SE ¼ of Section 16, the NE ¼ of the NE ¼ of Section 21 and the NW ¼ of the NW ¼
of Section 22, T7N, R9E, City of Madison, Dane County, Wisconsin,  To-wit:
 Commencing at a City of Madison Monument set at a meander corner for the
northeast corner of said Section 21; thence N89E55’10”W, 142.98 feet to the
northeast corner of said Section 21; thence S00E08’58”W, along the east line of
the NE ¼ of said Section 21, 237.08 feet to the point of beginning; thence
N00E06’32”E, 20.00 feet; thence N89E53’28”W, 317.49 feet to a point that is 60
feet of measured at right angles to the center line of Walnut Street; thence
N00E08’06”W, parallel to and 60 feet from the center line of Walnut Street,
320.74 feet to a point that is 45 feet south of measured at right angles to the
center line of Linden Drive (formerly known as Herrick Drive); thence
S89E48’07”E, parallel to and 45 feet from the center line of Linden Drive
(formerly known as Herrick Drive), 462.06 feet; thence S00E24’42”E, 277.66 feet;
thence N89E49’05”E, 80.90 feet; thence S00E06’32”W, 87.00 feet; thence
N89E53’28”W, 100.00 feet; thence N00E06’32”E, 24.00 feet; thence N89E53’28”W,
126.60 feet to the point of beginning.  Containing approximately 158,956 square
feet or 3.65 acres.






